Citation Nr: 1413310	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1951 to June 1955, March 1979 to February 1980, October 1980 to October 1983.  He also had service from October 1983 to February 1987 from which he received an other than honorable discharge.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims file is currently with the VA RO in Pittsburgh, Pennsylvania.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The appellant is seeking service connection for the cause of the Veteran's death.  She contends that the Veteran's death was due to a heart disability that was aggravated by the Veteran's second period of active service.  A certificate of death shows that the Veteran died of congestive heart failure as a result of myocardial infarction.  

The Veteran's death certificate shows that he died at the St. Vincent Health Center and that he received inpatient treatment there immediately prior to his death.  However, these treatment records have not been associated with the claims file.  Therefore, these records should be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request the appropriate releases from the appellant and attempt to obtain the complete terminal hospital records pertaining to the Veteran from St. Vincent Health Center.  All records obtained must be associated with the claims file.  If any identified medical records are unavailable or cannot be obtained, inform the appellant and her representative, and give them an opportunity to submit such information.

2. After completing the above action and any other development as may be indicated, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

